UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2012 BLUFOREST INC. Exact name of registrant as specified in its charter Nevada 000-53614 26-2294927 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Ave. Republica del Salvador y Shyris Edificio Onix piso 10-C Quito Ecuador (Address of principal executive offices) (Zip Code) 593-937-62435 Registrant’s telephone number, including area code n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 – OTHER EVENTS Item 8.01 Other Events On September 30, 2012 the Board of Directors of BluForest Inc. a corporation organized under the laws of the State of Nevada (the “Company”) and the controlling shareholder of the Company, Global Environmental Investments Ltd. (“G.E.I.L.”), approved the surrender for cancellation of 23 Million shares owned by G.E.I.L. The shares were surrendered voluntarily by G.E.I.L. and no consideration was provided by the Company.Effective upon the cancellation of the shares surrendered by G.E.I.L., the Total Issued and Outstanding Shares will be 104,193,166. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BLUFOREST INC. Dated: October 4, 2012 By: /s/ Charles Miller Name: Charles Miller ` Title: Chief Executive Officer/ Chief Financial Officer 2
